Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Benjamin Mak on 6/14/2022.

The application has been amended as follows: 
In Claim 4, Line 1:  After “claim 1” insert “,”
In Claim 5, Line 1:  After “claim 4” insert “,”
In Claim 7, Line 1:  After “claim 6” insert “,”
In Claim 8, Line 1:  replace “further comprising” with “, wherein the method further comprises”
In Claim 9, Line 1:  After “claim 8” insert “,”
In Claim 10, Line 1:  After “claim 1” insert “,”
In Claim 11, Line 1:  After “claim 10” insert “,”
In Claim 12, Line 1:  After “claim 10” insert “,”
In Claim 13, Line 1:  After “claim 1” insert “,”
In Claim 16, Line 1:  After “claim 14” insert “,”
In Claim 17, Line 1:  After “claim 1” insert “,”
In Claim 18, Line 1:  After “claim 17” insert “,”
In Claim 19, Line 1:  After “claim 18” insert “,”
In Claim 20, Line 1:  replace “further comprising” with “, wherein the method further comprises”
In Claim 21, Line 1:  replace “further comprising” with “, wherein the method further comprises”
In Claim 22, Line 1:  replace “further comprising” with “, wherein the method further comprises”
In Claim 23, Line 1:  After “claim 22” insert “,”
In Claim 24, Line 1:  After “claim 1” insert “,”
In Claim 25, Line 1:  After “claim 24” insert “,”
In Claim 26, Line 1:  After “claim 25” insert “,”
In Claim 27, Line 1:  After “claim 24” insert “,”
In Claim 28, Line 1:  After “claim 24” insert “,”
In Claim 29, Line 1:  After “claim 24” insert “,”
In Claim 30, Line 1:  After “claim 1” insert “,”
In Claim 31, Line 1:  After “claim 1” insert “,”
In Claim 32, Line 1:  After “claim 31” insert “,”
In Claim 33, Line 1:  After “claim 1” insert “,”
In Claim 34, Line 1:  After “claim 1” insert “,”
In Claim 35, Line 1:  After “claim 1” insert “,”
In Claim 36, Line 1:  After “claim 1” insert “,”
In Claim 37, Line 1:  After “claim 1” insert “,”
In Claim 38, Line 1:  After “claim 1” insert “,”
In Claim 39, Line 1:  replace “further comprising” with “, wherein the method further comprises”
In Claim 40, Line 1:  After “claim 1” insert “,”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The Office agrees with the conclusions of the Written Opinion of the International Searching Authority that the closest prior art of record does not teach or fairly suggest a method for manufacturing high purity silicon comprising all the cumulative limitations of Claim 1.  Specifically, the prior art of record does not teach or suggest a method comprising using a reaction vessel comprising a first section and a second section, the method comprising converting, in the first section, liquid SiO2 into gaseous SiO2 that flows to a second section by reducing pressure in the reaction vessel to a subatmospheric pressure; and reducing, in the second section the gaseous SiO2 into liquid silicon.

The closest prior art includes:
	Jin et al (CN 101837978 submitted in the IDS filed 4/27/2020 citations in this Office Action from the machine translation provided by the Office) which discloses a method for producing silicon by using silicon ore, the method comprising using a reaction processing device comprising a vacuum storage device connected to a high-temperature melting furnace connected to a high-temperature vibration furnace connected to a high temperature reducing furnace, the method comprising the vacuum storage device feeding silica raw material to the high-temperature melting furnace where the temperature of the high-temperature melting furnace converts the solid phase silica to a liquid phase and removes gasified impurities, the bottom residual silica liquid flowing to the high temperature vibration furnace which removes heavy impurities by vibration magnetization, the purified silica transmitted to the high temperature reducing furnace where the silica is reduced with a reducing agent to obtain high-purity silicon (see [0008] and [0013]).
Jin does not disclose a method comprising using a reaction vessel comprising a first section and a second section, the method comprising converting, in the first section, liquid SiO2 into gaseous SiO2 that flows to a second section by reducing pressure in the reaction vessel to a subatmospheric pressure; and reducing, in the second section the gaseous SiO2 into liquid silicon.

	Shahverdi et al (US 2018/0237306 corresponding to WO-2017024378 submitted in the IDS filed 4/27/2020) which discloses a method for producing high purity silicon from silica containing material comprising: (1) transferring a mixture of a silica containing material and a reducing agent to a vacuum electric arc furnace; (2) under vacuum conditions delivering the necessary energy to reduce the silica to a silicon melt and volatilize impurities from the silicon phase.  
Shahverdi does not disclose a method comprising using a reaction vessel comprising a first section and a second section, the method comprising converting, in the first section, liquid SiO2 into gaseous SiO2 that flows to a second section by reducing pressure in the reaction vessel to a subatmospheric pressure; and reducing, in the second section the gaseous SiO2 into liquid silicon.

University Kunming Science and Technology (CN 1013772334 submitted in the IDS filed 7/31/2021) which discloses a method for preparing high-purity silicon comprising putting raw materials including silica into a vacuum furnace with a pressure and temperature to evaporate and remove impurities; putting the reducing agent and the silicon into a high-frequency induction furnace or vacuum furnace with a pressure and temperature to produce SiO gas; decreasing the temperature to disproportionate the SiO gas into high purity silicon and high purity silicon dioxide (see [0007]).
University Kunming Science and Technology does not disclose a method comprising using a reaction vessel comprising a first section and a second section, the method comprising converting, in the first section, liquid SiO2 into gaseous SiO2 that flows to a second section by reducing pressure in the reaction vessel to a subatmospheric pressure; and reducing, in the second section the gaseous SiO2 into liquid silicon.

	Thus, it is clear that Jin, Shahverdi, and University Kunming Science and Technology neither alone nor in combination teach or suggest the method according to Claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833. The examiner can normally be reached Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on (571)272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL FORREST/Examiner, Art Unit 1738                                                                                                                                                                                                        6/14/2022

/Colin W. Slifka/Primary Examiner, Art Unit 1732